
	

114 SCON 9 IS: Honoring the life and memory of Reverend Theodore M. Hesburgh, C.S.C., president emeritus of the University of Notre Dame.
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. CON. RES. 9
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2015
			Mr. Reid (for Mr. Donnelly (for himself and Mr. Coats)) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
		
		CONCURRENT RESOLUTION
		Honoring the life and memory of Reverend Theodore M. Hesburgh, C.S.C., president emeritus of the
			 University of Notre Dame.
	
	
 Whereas Reverend Theodore M. Hesburgh, C.S.C., was born on May 25, 1917, in Syracuse, New York, ordained a priest of the Congregation of Holy Cross on June 24, 1943, in South Bend, Indiana, and served as president of the University of Notre Dame from 1952 to 1987;
 Whereas during his tenure, the University of Notre Dame welcomed female students for the first time and embraced the spirit of open intellectual inquiry and moral engagement that defines the University today;
 Whereas Father Hesburgh held a variety of appointed positions under 4 popes and 9 Presidential administrations;
 Whereas throughout decades of public service, Father Hesburgh proudly championed the civil rights of African-Americans, the duty of society to the poor, and the fundamental human dignity of all persons;
 Whereas in pursuit of those ideals, Father Hesburgh held a variety of influential public roles, including terms as a founding member and chairman of the United States Commission on Civil Rights, chair of the Overseas Development Council, chair of the Select Commission on Immigration and Refugee Policy, and permanent representative of the Holy See to the International Atomic Energy Agency in Vienna from 1956 to 1970;
 Whereas in pursuit of global social justice, Father Hesburgh reaffirmed the commitment of the University of Notre Dame to human rights by helping to found the Kellogg Institute for International Studies and the Kroc Institute for International Peace Studies at the University as well as the Center for Civil and Human Rights at the University of Notre Dame Law School;
 Whereas Father Hesburgh was a longtime advocate for the responsible stewardship of atomic energy and gracefully brought together scientists, scholars, and spiritual leaders to work toward an end to nuclear conflict;
 Whereas Father Hesburgh served as ambassador to the 1979 United Nations Conference on Science and Technology for Development, the first Catholic priest to formally hold a diplomatic position for the United States Government;
 Whereas Father Hesburgh received both the Congressional Gold Medal and the Presidential Medal of Freedom, the highest civilian awards of the United States, as well as more than 150 honorary degrees, the most ever awarded to a single individual; and
 Whereas Father Hesburgh passed away on Thursday, February 26, 2015, but remains very much alive in the hearts of all who knew him and in the University that he loved: Now, therefore, be it
		
	
 That the Congress— (1)commemorates the life and achievements of Reverend Theodore M. Hesburgh, C.S.C., who throughout his life displayed extraordinary commitment to social justice and the improvement of higher education; and
 (2)honors Reverend Theodore M. Hesburgh, C.S.C., for a lifetime of selfless dedication to God, Country, and Notre Dame.
			
